J-A02014-17


NON -PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
PULTEGROUP, INC. A /K /A PULTE HOMES,       IN THE SUPERIOR COURT OF
INC.                                              PENNSYLVANIA
                V.

PATRICK MCDERMOTT PLASTERING, LLC
AND NASSAU CONSTRUCTION CO., LLC



                  V.

PAUL MCMENENY, DAVID GAHAN,
AMERICA CONSTRUCTION, BASTOS -
GOMES CONSTRUCTION, DEREK
CARPENTRY, JGMG CONSTRUCTION,
JOSE NOVIO CONSTRUCTION, JRV
CONSTRUCTION, JULIO SALES T/A JULIO
CONSTRUCTION, ACS CARPENTRY, INC.,
BOLA ELITE CONSTRUCTION, INC., DSD
CARPENTRY, INC., EF CARPENTRY, INC.,
IRON CONSTRUCTION, INC., PATOS
CONSTRUCTION CORP., AND VENTURA'S
CARPENTRY, INC.

APPEAL OF: ACS CARPENTRY, INC.

                       Appellant                 No. 2228 EDA 2015


                Appeal from the Order Dated June 15, 2015
              In the Court of Common Pleas of Bucks County
                    Civil Division at No(s): 2010 -08958


PULTEGROUP, INC. A /K /A PULTE HOMES,       IN THE SUPERIOR COURT OF
INC.                                              PENNSYLVANIA
               V.

PATRICK MCDERMOTT PLASTERING, LLC
AND NASSAU CONSTRUCTION CO., LLC.
J-A02014-17


                  v.

PAUL MCMENENY, DAVID GAHAN,
AMERICA CONSTRUCTION, BASTOS -
GOMES CONSTRUCTION, DEREK
CARPENTRY, JGMG CONSTRUCTION,
JOSE NOVIO CONSTRUCTION, JRV
CONSTRUCTION, JULIO SALES T/A JULIO
CONSTRUCTION, ACS CARPENTRY, INC.,
BOLA ELITE CONSTRUCTION, INC., DSD
CARPENTRY, INC., EF CARPENTRY, INC.,
IRON CONSTRUCTION, INC., PATOS
CONSTRUCTION CORP., AND VENTURA'S
CARPENTRY, INC.

APPEAL OF: IRON CONSTRUCTION, INC.

                                                 No. 2229 EDA 2015


                Appeal from the Order Dated June 15, 2015
              In the Court of Common Pleas of Bucks County
                    Civil Division at No(s): 2010 -08958


PULTEGROUP, INC. A /K /A PULTE HOMES,       IN THE SUPERIOR COURT OF
INC.                                              PENNSYLVANIA
               V.
PATRICK MCDERMOTT PLASTERING, LLC
AND NASSAU CONSTRUCTION CO., LLC.



                  V.

PAUL MCMENENY, DAVID GAHAN,
AMERICA CONSTRUCTION, BASTOS -
GOMES CONSTRUCTION, DEREK
CARPENTRY, JGMG CONSTRUCTION,
JOSE NOVIO CONSTRUCTION, JRV
CONSTRUCTION, JULIO SALES T/A JULIO
CONSTRUCTION, ACS CARPENTRY, INC.,
BOLA ELITE CONSTRUCTION, INC., DSD
CARPENTRY, INC., EF CARPENTRY, INC.,
IRON CONSTRUCTION, INC., PATOS

                                  -2
J-A02014-17


CONSTRUCTION CORP., AND VENTURA'S
CARPENTRY, INC.

APPEAL OF: BASTOS -GOMES
CONSTRUCTION CO., INC.

                       Appellant                 No. 2230 EDA 2015


                Appeal from the Order Dated June 15, 2015
              In the Court of Common Pleas of Bucks County
                    Civil Division at No(s): 2010 -08958


PULTEGROUP, INC. A /K /A PULTE HOMES,       IN THE SUPERIOR COURT OF
INC.                                              PENNSYLVANIA
               V.

PATRICK MCDERMOTT PLASTERING, LLC
AND NASSAU CONSTRUCTION CO., LLC.



                  V.

PAUL MCMENENY, DAVID GAHAN,
AMERICA CONSTRUCTION, BASTOS -
GOMES CONSTRUCTION, DEREK
CARPENTRY, JGMG CONSTRUCTION,
JOSE NOVIO CONSTRUCTION, JRV
CONSTRUCTION, JULIO SALES T/A JULIO
CONSTRUCTION, ACS CARPENTRY, INC.,
BOLA ELITE CONSTRUCTION, INC., DSD
CARPENTRY, INC., EF CARPENTRY, INC.,
IRON CONSTRUCTION, INC., PATOS
CONSTRUCTION CORP., AND VENTURA'S
CARPENTRY, INC.

APPEAL OF: BOLA ELITE
CONSTRUCTION, INC.

                                                 No. 2231 EDA 2015


               Appeal from the Order Dated June 15, 2015

                                   -3
J-A02014-17


                 In the Court of Common Pleas of Bucks County
                       Civil Division at No(s): 2010 -08958


PULTEGROUP, INC. A /K /A PULTE HOMES,             IN THE SUPERIOR COURT OF
INC.                                                    PENNSYLVANIA
               V.

PATRICK MCDERMOTT PLASTERING, LLC
AND NASSAU CONSTRUCTION CO., LLC.



                      V.

PAUL MCMENENY, DAVID GAHAN,
AMERICA CONSTRUCTION, BASTOS -
GOMES CONSTRUCTION, DEREK
CARPENTRY, JGMG CONSTRUCTION,
JOSE NOVIO CONSTRUCTION, JRV
CONSTRUCTION, JULIO SALES T/A JULIO
CONSTRUCTION, ACS CARPENTRY, INC.,
BOLA ELITE CONSTRUCTION, INC., DSD
CARPENTRY, INC., EF CARPENTRY, INC.,
IRON CONSTRUCTION, INC., PATOS
CONSTRUCTION CORP., AND VENTURA'S
CARPENTRY, INC.

APPEAL OF: DSD CARPENTRY, INC.

                                                       No. 2232 EDA 2015


                   Appeal from the Order Dated June 15, 2015
                 In the Court of Common Pleas of Bucks County
                       Civil Division at No(s): 2010 -08958


BEFORE:     OTT, J., RANSOM, J., and FITZGERALD, J.*

JUDGMENT ORDER BY OTT, J.:                            Filed January 17, 2017


*   Former Justice specially assigned to the Superior Court.


                                       -4
J-A02014-17



      Appellants, ACS Carpentry, Inc., Bastos -Gomes Construction Co., Bola

Elite Construction Co., Inc., DSD Carpentry, Inc., and Iron Construction,

Inc., appeal from the order entered on June 15, 2015, in the Court of

Common Pleas of Bucks County, granting the petitions for alternative service

of Nassau Construction Co., LLC.           Because this appeal, prior to any service

and only as to the order granting alternative service, is taken from                a   non -

appealable order, we quash the appeal and remand this matter to the trial

court for further proceedings.

      Appellants, jointly          represented    by   the   law   firm of Rawle and

Henderson, are essentially challenging the form of service of original

process. By extension, they are challenging the court's personal jurisdiction.

In this appeal, they assert that the order in question                is an   appealable

collateral order.     After    a   thorough review of the brief submitted by the

parties, the certified        record, and relevant law, we are constrained to

disagree.

      A collateral order is defined by the Pennsylvania Rules of Appellate

Procedure as:

      [A]n order separable from and collateral to the main cause of
      action where the right involved is too important to be denied
      review and the question presented is such that if review is
      postponed until final judgment in the case, the claim will be
      irreparably lost.
Pa.R.A.P.   313(b).      Additionally, the collateral order doctrine           is   to be

construed narrowly.      See generally           In re Estate of Stricker,     977 A.2d
1115 (Pa. 2009).

                                           -5
J-A02014-17



        The Pennsylvania Rules of Civil Procedure provide that the proper

method of challenging personal jurisdiction and /or form or service of original

process is by preliminary objection.               See Pa.R.C.P. 1028(a)(1).1     The

Pennsylvania Rules of Appellate Procedure provide for interlocutory appeals

as of   right from an order sustaining personal jurisdiction. See Pa.R.A.P.

311(b).    Accordingly, if   a   party   is   aggrieved by the denial of preliminary

objections challenging personal jurisdiction or form or service, there           is an

avenue to challenge that decision prior to entry of                a   final judgment.

Because Appellants' right to challenge the grant of alternative service and

the courts' exercise of personal jurisdiction are preserved through Pa.R.C.P.

1028(a)(1) and Pa.R.A.P. 311(b), those rights have not been postponed until

final judgment.     Therefore, the order at issue            is   not an immediately

appealable collateral order. Accordingly, we quash this appeal.

        Appeal quashed.      This matter is remanded to the Court of Common

Pleas of Bucks County. Jurisdiction relinquished.




1 "Preliminary objections    may be filed by any party to any pleading and are
limited to the following     grounds: (1) lack of jurisdiction over the subject
matter of the action or      the person of the defendant, improper venue, or
improper form or service     of a writ, summons or complaint."
Pa.R.C.P. 1028(a)(1).




                                              -6
J-A02014-17


Judgment Entered.




J   seph D. Seletyn,
Prothonotary


Date: 1/17/2017




                       -7